                                                                       Case 2:19-cv-00507-JCM-NJK Document 24
                                                                                                           23 Filed 06/11/20
                                                                                                                    06/09/20 Page 1 of 2


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   RACHEL J. HOLZER
                                                                       Nevada Bar No. 11604
                                                                   4   Email: rholzer@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Susie D. Childers
                                                                   7

                                                                   8                              UNITED STATES DISTRICT COURT

                                                                   9                                     DISTRICT OF NEVADA

                                                                  10   CHRISTINA SALEM, an individual,                    Case No. 2:19-cv-00507-JCM-NJK

                                                                  11                                Plaintiff,
                                                                                                                          STIPULATION AND ORDER FOR
3960 Howard Hughes Parkway, Suite 600




                                                                  12   vs.                                                DISMISSAL WITH PREJUDICE
                                        Las Vegas, Nevada 89169




                                                                  13   SUSIE D. CHILDERS, an individual, and DOES
                                                                       I-X, unknown persons, ROE BUSINESS
                                                                  14   ENTITIES I-X, inclusive,

                                                                  15                                Defendants.

                                                                  16

                                                                  17          Plaintiff CHRISTINA SALEM, by and through her counsel, David Sampson, Esq. of the

                                                                  18   Law Office of David Sampson, LLC and Preston P. Rezaee, Esq. of the Firm, P.C. and

                                                                  19   Defendant SUSIE D. CHILDERS, by and through her counsel, Thomas E. McGrath, Esq. of

                                                                  20   Tyson & Mendes LLP (hereafter collectively “the Parties”), hereby stipulate and agree as

                                                                  21   follows:

                                                                  22          1.      The Parties have come to an agreement to resolve this matter, without an

                                                                  23   admission of liability;

                                                                  24          2.      That all of Plaintiff’s claims against Defendant in this matter shall be dismissed

                                                                  25   with prejudice;

                                                                  26   ///

                                                                  27   ///

                                                                  28   ///

                                                                                                                      1
                                                                       Case 2:19-cv-00507-JCM-NJK Document 24
                                                                                                           23 Filed 06/11/20
                                                                                                                    06/09/20 Page 2 of 2


                                                                   1          3.     That each party shall bear its own attorneys’ fees and costs incurred in this action

                                                                   2   except as otherwise agreed pursuant to the settlement agreement.

                                                                   3          IT IS SO SIPULATED.

                                                                   4   DATED this 9th_day of June 2020.                   DATED this 9th day of June 2020.

                                                                   5   LAW OFFICE OF DAVID SAMPSON                        TYSON & MENDES LLP

                                                                   6

                                                                   7   /s/ David Sampson                                  /s/ Thomas E. McGrath
                                                                       DAVID SAMPSON                                      THOMAS E. MCGRATH
                                                                   8   Nevada Bar No. 16811                               Nevada Bar No. 7086
                                                                       630 South Third Street                             RACHEL J. HOLZER
                                                                   9   Las Vegas, Nevada 89101                            Nevada Bar No. 11604
                                                                                                                          3960 Howard Hughes Parkway, Suite 600
                                                                  10   &                                                  Las Vegas, Nevada 89169
                                                                                                                          Attorneys for Defendant Susie Childers
                                                                  11   /s/ Preston P. Rezaee
                                                                       PRESTON P. REZAEE
3960 Howard Hughes Parkway, Suite 600




                                                                  12   Nevada Bar No. 10729
                                                                       630 South Third Street__
                                        Las Vegas, Nevada 89169




                                                                  13   Las Vegas, Nevada 89101
                                                                       Attorneys for Plaintiff
                                                                  14   Christina Salem

                                                                  15
                                                                              IT IS SO ORDERED.
                                                                  16
                                                                                    June
                                                                              DATED this   11, 2020.
                                                                                         ______ day of June, 2020.
                                                                  17

                                                                  18

                                                                  19                                               UNITED STATES DISTRICT JUDGE

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      2
